Citation Nr: 0837713	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected chronic lumbar strain.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right patellofemoral 
syndrome.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left patellofemoral 
syndrome.  

4.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected history of Candida osteomyelitis, 
status post right great toe amputation.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO rating decision that granted 
service connection for a low back disability and for right 
and left patellofemoral syndrome and assigned a 10 percent 
initial evaluation for each effective on October 12, 2001.  
The same rating decision continued the current 30 percent 
rating for the service-connected history of Candida 
osteomyelitis, status post right great toe amputation.  

As three of the claims before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

In April 2004 the veteran testified before the undersigned 
Veterans Law Judge in a hearing in Washington, DC.  

The Board remanded the issues on appeal to the RO in October 
2004 for additional development of the record.  

The Board notes on review of the file that in July 2004 the 
veteran submitted a claim of clear and unmistakable error 
(CUE) in regard to an October 1994 RO rating decision 
granting service connection for a right foot disability; the 
veteran contends that it was CUE to have not granted service 
connection for a left foot disability at the same time.  That 
issue has not been adjudicated by the RO and is accordingly 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  From October 12, 2001, the service-connected chronic 
lumbar strain has been manifested by slight limitation of 
motion with characteristic pain on motion; there is no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, or any 
qualifying periods of incapacitation due to intervertebral 
disc syndrome.  

3.  From October 12, 2001 the service-connected 
patellofemoral syndrome of the bilateral knees has been 
manifested by normal range of motion and no clinical evidence 
of instability, although with subjective pain on use.  

4.  The service-connected history of Candida osteomyelitis, 
status post right great toe amputation is manifested by 
amputation of the great toe with removal of the metatarsal 
head, but not by more than one-half metatarsal loss or by 
functional loss of the foot.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected chronic lumbar strain from October 
12, 2001are not met.   38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 
4.71a including Diagnostic Codes 5292 and 5295 (as in effect 
prior to September 26, 2003) and General Rating Formula (as 
in effect since September 26, 2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected patellofemoral syndrome of the 
right knee from October 12, 2001are not met.   38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.71a including Diagnostic Code 
5019 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected patellofemoral syndrome of the left 
knee from October 12, 2001are not met.   38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.71a including Diagnostic Code 5019 
(2007).  

4.  The criteria for an evaluation in excess of 30 percent 
for the service-connected history of Candida osteomyelitis, 
status post right great toe amputation are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5166, 5167, 5171 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

Three of the four rating issues on appeal are "downstream" 
issues in which notice prior to the rating decision was in 
regard to evidence required to support a claim for service 
connection, rather than claims for increased evaluation for 
disabilities already service connected.  

However, in January 2005 the Appeals Management Center (AMC) 
sent the veteran a letter advising him that to establish 
entitlement to increased evaluation the evidence must show 
that the service-connected disabilities had increased in 
severity.  The letter discussed the types of medical and lay 
evidence acceptable toward showing such an increase, and the 
veteran had an opportunity to respond prior to the 
Supplemental Statement of the Case (SSOC) in September 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter advised the veteran that VA is responsible for 
getting relevant records in the custody of any Federal 
department or agency, and that VA would provide medical 
examination as appropriate.  

The letter also advised the veteran that VA would make 
reasonable efforts the get relevant records not held by a 
Federal agency, but that it is the responsibility of the 
claimant to ensure that VA receives all requested records not 
in the possession of a Federal agency.  The letter 
specifically advised the veteran, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since three of the four issues are "downstream" 
issues.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  The veteran had ample 
opportunity to provide additional evidence prior to the most 
recent SSOC) in September 2008.  

At no point during the course of this appeal has the veteran 
or his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was accomplished in the SOC and SSOC, which suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a January 2008 letter.  

The Court recently articulated notice standards for rating 
claims in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Vazquez does not apply to "initial rating" 
claims.  However, as one of the issues on appeal is not an 
"initial rating" claim Vazquez applies to that claim.  

In Vazquez the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

The RO has not provided the veteran with notice specifically 
compliant with all aspects of Vazquez.  However, the AMC 
letter invited the veteran to submit his own statement or 
those of other persons describing his physical or mental 
disability symptoms.  The letter also invited the veteran to 
submit his own statement completely describing the nature, 
frequency and severity of his symptoms, and any additional 
disablement caused by his disabilities.  

Further, the veteran's correspondence to the RO cites the 
effect of his disabilities on all aspects of his life, not 
just occupational aspects.  The Board accordingly finds that 
the veteran had actual knowledge of the criteria cited by 
Vazquez.  

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
veteran in connection with the claims on appeal.  

The veteran's complete service treatment records (STR) and 
his post-service VA and relevant non-VA medical records are 
in the claims file.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there is any existing medical or 
non-medical evidence that should be obtained before the 
appeal is adjudicated.  

The veteran was afforded a hearing before the Board in April 
2004.  He was also recently afforded appropriate VA medical 
examination in January 2008; the veteran has not asserted, 
and the record does not show, that his symptoms have worsened 
since the last examination.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal for increased 
rating for a disability already service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning in October 2001 (the effective 
date of service connection for initial rating claims and date 
of receipt of the claim for increase).  The Board's 
adjudication accordingly satisfies the criteria of Fenderson 
and Hart.


Evaluation of chronic lumbar strain

As explained in more detail hereinbelow, the rating criteria 
for this disability changed during the course of the appeal.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board notes at this point that the veteran is separately 
service-connected and separately compensated for right and 
left side radiculopathy associated with chronic lumbar 
strain.  Accordingly, symptoms relating to that radiculopathy 
will not be considered below.  

In that regard, "38 U.S.C.A. §  1155 implicitly contains the 
concept that 'the rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding." Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993).  


Rating prior to September 26, 2003

The rating criteria of DC 5292 (limitation of motion) prior 
to September 26, 2003 are as follows.  A rating of 10 percent 
is assigned for "slight" limitation of motion.  A rating of 
20 percent is assigned for "moderate" limitation of motion.  
A rating of 40 percent is assigned for "severe limitation" 
of motion.  

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

In the interest of having an equitable reference for judging 
severity of the disability, the Board notes that, under VA 
rating criteria, the normal range of motion of the 
thoracolumbar spine is flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate 
V.  

The rating criteria for Intervertebral Disc Syndrome (IVDS) 
under DC 5293 changed on September 23, 2002 prior to adoption 
of the General Rating Formula.  As noted, there is no 
indication that IVDS was present prior to the adoption of the 
General Rating Formula in September 2003.  Accordingly, the 
old rating criteria for IVDS under DC 5293 are not for 
application and will not be discussed further.

Finally, the schedular criteria of DC 5295 (lumbosacral 
strain) prior to September 26, 2003 are as follows.  A rating 
of 10 percent is assigned for characteristic pain on motion.  
A rating of 20 percent is assigned for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  A rating of 40 percent is 
assigned for severe symptoms, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion.  

The veteran had a VA-contracted examination in February 2002 
in which he complained of low back pain.  An examination of 
the spine revealed no localized tenderness or spasm.  Range 
of motion was forward flexion to 90 degrees, extension to 10 
degrees, right and left lateral flexion each to 15 degrees, 
and left and right rotation each to 15 degrees.  There was no 
neurological deficit and no motor, sensory or reflex deficit.  
Straight leg raising (SLR) was negative, bilaterally.  

The examiner diagnosed chronic lumbar strain.  The examiner 
noted an impression of limitation on prolonged standing and 
walking due to the aggregated disabilities (chronic lumbar 
strain, bilateral patellofemoral syndrome, bilateral 
metatarsalgia and pes planus, and status post amputation in 
the right foot).  

The VA X-ray studies of the lumbosacral spine in February 
2002 (five views) failed to demonstrate evidence of acute 
fracture; pedicles and disc spaces were intact.  There is no 
indication of arthritis.  The radiologist's impression was 
that of unremarkable examination.  

The veteran's diagnosis during the period was "chronic 
lumbar strain."  In evaluating the disability under the 
appropriate diagnostic code (DC 5295, lumbar strain) the 
Board finds that the veteran's symptoms prior to September 
26, 2003 more closely approximated the criteria for the 
currently-assigned 10 percent rating.  

The veteran is shown on examination to have complained of 
chronic pain, and the examiner noted additional limitation of 
function on prolonged use.  Accordingly, the criteria for the 
currently-assigned 10 percent rating are appropriate 
(characteristic pain on motion).  

However, there is no indication of muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in standing position as required for the higher 20 percent 
rating.  

Alternatively, the disability may be rated under DC 5292 
(limitation of motion), but the veteran's limitation of 
motion must be described as "slight" as his forward flexion 
- the most significant range of motion, as recognized by the 
new rating schedule - was normal at 90 degrees.  There was 
some impairment of the other ranges of motion (extension, 
lateral flexion and rotation) but not to a degree that the 
overall limitation of motion could be characterized as 
"moderate." Further, the veteran was able to achieve this 
range of motion despite pain and other DeLuca factors, so 
additional compensation is not warranted.  

Accordingly, whether rated under DC 5292 or 5295, the 
veteran's symptoms prior to September 2003 do not warrant a 
rating higher than the currently-assigned 10 percent.  


Rating from September 26, 2003

Effective on September 26, 2003, disabilities of the spine 
are rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria applicable to the 
lumbar spine as follows.

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 40 percent is assigned for favorable ankylosis of 
the entire thoracolumbar spine.  A rating of 50 percent is 
awarded for unfavorable ankylosis of the entire thoracolumbar 
spine.  A rating of 100 percent is assigned for unfavorable 
ankylosis of the entire spine (cervical plus thoracolumbar).  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease; associated objective neurologic symptoms are rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.  

IVDS is evaluated either under the General Rating Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever results in the higher evaluation.   

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A rating of 20 percent is awarded for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent is awarded for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A rating of 60 percent 
is awarded for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

For purposes of evaluation under this diagnostic code, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  General Rating 
Formula, Note (1).  

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  
General Rating Formula, Note (2).  

The veteran testified before the Board in April 2004 that, at 
times, his back would lock up to put him in a stooped-over 
position, with needle-like pains on both sides of the back.  
He complained of having spasms two or three times per week, 
only partially alleviated by medication.  

The veteran complained of problems stooping, sitting and 
standing, all of which hindered his job performance as mail 
sorter at the post office; he also had problems walking or 
running.  He used up all his sick leave every year.  The 
physicians have sometimes told him to stay in bed until the 
symptoms resolve.  The veteran complained of constant back 
pain, sometimes excruciating.  

Treatment notes from Dr. PA dated in April 2004 show 
complaint of back pain with spasms for the previous three 
weeks.  The veteran reported lots of lifting at work.  The 
examination showed palpable spasms on the left; SLR and 
reflexes were normal bilaterally, and gait was normal.   The 
clinical impression was that of thoracic and lumbar strain; 
treatment was medication (no indication of prescribed bed 
rest).

The treatment notes from Dr. PA dated in October 2004 show 
complaint of back pain with spasms for the previous two 
weeks.  Examination showed bilateral tenderness and muscle 
tension with spasms.  SLR, reflexes and gait were normal.  
The clinical impression was that of back strain with spasms.  
Treatment was medication, heat, exercise after pain resolved, 
and less aggressive activities; there was no indication of 
prescribed bed rest.  

The veteran had a VA examination in May 2005 when he 
complained of chronic low back pain aggravated by prolonged 
standing, walking, bending, stooping and lifting heavy 
weight.  

The veteran took three months of annual medical leave due to 
his combined musculoskeletal pain, bone, joint, spine and 
foot conditions; he did not need a physician's certificate to 
qualify for such leave.  He had never sought specialized 
medical treatment for a back disorder.  

The veteran's family doctor had advised him to take a tub 
bath or lie flat in bed whenever the back bothered him.  The 
veteran was observed to walk with a cane, although he was 
able to walk into the examining room without it, and to have 
a slightly antalgic gait favoring the right.  

On examination, the lumbosacral spine showed no localized 
tenderness or spasm.  The veteran exhibited extreme pain 
behavior when range of motion testing was conducted.  Forward 
flexion was to 30 degrees, and combined range of motion was 
90 degrees; the veteran declined to perform greater degrees 
of motion citing severe pain.  SLR sitting was negative; SLR 
supine caused complaint of pain with raising the feet to 15 
degrees bilaterally.  

There was no motor weakness, atrophy or radicular 
neurological deficit present.  Deep tendon reflexes were 
normal and symmetrical, and there was no sensory motor 
weakness.  

The veteran denied any radiation, and there was no additional 
limitation on further range of motion.  He declined to 
perform repetitive motion examination.  There were no 
radicular symptoms.  The X-ray studies showed mild 
degenerative disc disease (DDD) at L4-5 with disc space 
narrowing.  

The examiner diagnosed degenerative joint disease (DJD) of 
the lumbar spine.  The examiner noted the veteran to have 
limitation in prolonged standing, walking, frequent bending 
and stooping, and heavy lifting due to chronic low back pain.  

However, the examiner noted that there was no documentation 
of additional loss of function due to pain, further loss of 
motion, incoordination, weakness, flare-up, or lack of 
endurance after repetitive motion.  There was also no 
documentation of total physical incapacitation due to back 
pain on a physician's recommendation or evaluation.  

The veteran presented to Dr. DIS in January 2006 complaining 
of back pain with radiation.  He reported pain when trying to 
stand or to rise from a sitting position.  On examination the 
thoracic spine was nontender and had full range of motion; 
the lumbar spine had paravertebral tenderness at the base of 
the spine and some midline tenderness at the lumbosacral 
junction.  There was no costovertebral angle (CVA) or 
sacroiliac (SI) joint tenderness.  

Flexion was to 70 degrees; there was pain on extremes of 
extension, rotation and lateral bending.  SLR gave rise to 
pain.  Sensation, motor functions and reflexes were normal in 
the lower extremities.  The X-ray studies of the lumbar spine 
showed some very early degenerative changes at L5-S1 with 
perhaps slight disc space narrowing, but no evidence of 
spondylolisthesis or spondylolysis.  Dr. DIS' impression was 
that of low back pain with lumbar spondylosis and probable 
lumbar disc herniation.  

The magnetic resonance imaging (MRI) of the lumbar spine by 
Advanced Radiology in January 2006 showed an impression of 
slight right lateral bulge L2-3, bilateral lateral bulges L3-
4 with disc protrusion and stenosis, central disc protrusion 
L4-5 with mild stenosis, and borderline stenosis L5-S1 with 
disc protrusion abutting the thecal sac and S1 nerve roots.  

A follow-up note by Dr. DIS in February 2006 states that the 
veteran had improved with medication.  The lumbar spine now 
had full range of motion, although with some tenderness.  Dr. 
DIS continued his impression of lumbar spondylosis with low 
back pain, and noted that the veteran could continue to work 
but to be cautious of doing lots of heavy lifting.  Dr. DIS 
recommended physical therapy to increase strength and 
mobility.  

The veteran presented to VA physical rehabilitation clinic in 
February 2006 and was screened by a physician who noted the 
most recent MRI and X-ray results.  The veteran complained of 
current sharp, stabbing back pain of 8/10 intensity with 
radiation.  On clinical examination, the spine showed diffuse 
tenderness; range of forward flexion was greater than 90 
degrees.  

The physician's impression was that of chronic lumbalgia due 
to multi-level lumbar disc disease without clinical evidence 
of radiculopathy or peripheral neuropathy.  The treatment 
plan was to continue a rigorous exercise program.  

A March 2006 note from Dr. RS records complaint of back pain. 
On examination the veteran's posture was stooped and his gait 
was slow.  The range of motion of the lumbar spine was 
decreased by 50 percent with moderate pain on flexion, 
extension, and bilateral side bending, and the spine was 
tender.  

Dr. RS' assessment was that of lumbar spondylosis, rule out 
bilateral radiculopathy and rule out symptomatic lumbar 
stenosis.  Dr. RS' treatment plan was to begin epidural 
steroid injection (ESI) therapy, with facet blocks to follow 
if ESI therapy proved ineffective.  

In March 2006 the veteran reported to VA that the exercise 
program had been of marginal benefit, but he had experienced 
improvement with ESI therapy.  The clinician entered an 
additional clinical impression of paralumbar myofascial pain 
syndrome.  

The VA treatment notes in May 2006 through October 200, and 
treatment notes from Dr. RS in March 2006 through May 2007, 
show varying degrees of success in treating pain with ESI 
therapy, pain medications and use of a transcutaneous 
electrical nerve stimulation (TENS) unit.  Also, the veteran 
underwent an L3 through L5 pulse radiofrequency neurotomy at 
Sinai Hospital in April 2007.
 
The veteran had a VA medical examination in January 2008 when 
he complained of constant low back pain with diffuse 
radiation.  Symptoms occurred primarily on sitting and 
standing and were alleviated by rest and medication.  The 
veteran was able to perform his usual job as a mechanic.  The 
examiner noted that MRIs and X-ray studies had been performed 
recently and showed mild DDD.  

The veteran was observed to arise and stand normally, with 
normal gait and normal heel-and-toe gait.  The veteran could 
hop normally on either foot and could squat normally.  
Examination of the spine showed no tenderness or paraspinal 
spasm, and SLR was negative bilaterally.  

Forward flexion was to 90 degrees and combined range of 
motion was to 245 degrees without objective evidence of pain 
on motion.  Active and passive ranges of motion were 
identical.  

The examiner diagnosed mild DDD of the lumbosacral spine.  
The examiner stated that there was no evidence of weakened 
movement, excessive fatigability, or incoordination, or 
evidence of decreased function during exacerbations or 
repetitive activity.  

The veteran did not require an assistive device to walk and 
was able to perform his job; there was no history of 
physician-prescribed bed rest within the past twelve months.  

VA neurological examination in January 2008 resulted in a 
diagnosis of mild bilateral S1 radiculopathy.  As noted, this 
is separately compensated.  

On review of the evidence, the Board finds that the veteran's 
symptoms since September 2003 have continued to more closely 
approximate the criteria for the currently-assigned 10 
percent rating under the General Rating Formula.  

The veteran's range of forward flexion has consistently been 
within the 60-to-85 degree range commensurate with the 10 
percent rating, and in fact his most recent examinations have 
shown normal range of flexion to 90 degrees.  

Alternatively, a 20 percent rating may be awarded for muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, but there is no clinical 
evidence thereof.  

There is no evidence of any qualifying incapacitating 
symptoms during the period to warrant compensation for IVDS.  

The Board has considered the applicability of additional 
compensation under DeLuca.  However, the General Rating 
Formula is for application regardless of pain, and any 
additional limitation of function due to the other DeLuca 
factors (fatigability, weakness, lack of endurance, and 
limitation of function on repetitive use) is not shown to 
more closely approximate the schedular criteria for the 
higher 20 percent rating.  

Based on the evidence, the Board finds that the service-
connected back disability does not warrant rating in excess 
of the currently assigned 10 percent under the criteria in 
effect before and after September 2003. "Staged ratings" 
are accordingly not warranted.  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, the evidence in this 
case preponderates against the claim and that doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Evaluation of bilateral patellofemoral syndrome

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  A rating 
of 20 percent may be assigned for flexion limited to 30 
degrees and for extension limited to 15 degrees.  A rating of 
30 percent may be assigned for flexion limited to 15 degrees 
and for extension limited to 20 degrees.  A rating of 40 
percent may be assigned for extension limited to 30 degrees.  
A rating of 50 percent may be assigned for extension limited 
to 45 degrees.  

In the interest of having an equitable reference for judging 
severity of the disability, the Board notes that under the VA 
rating schedule normal range of motion of the knee is flexion 
to 140 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

Recurrent subluxation or lateral instability is rated under 
DC 5257.  However, as noted below neither subluxation nor 
instability are shown on examination, so those criteria do 
not apply.  

The veteran had a VA-contracted examination in February 2002 
in which he complained of knee pain.  Examination of the both 
knees revealed full range of motion with 0 degrees extension 
and 135 degrees flexion.  There was no varus or valgus 
instability and no localized joint tenderness.  There was 
crepitation on both knees and no anterior/posterior drawer 
sign.  The examiner diagnosed patellofemoral syndrome.  

As noted, the examiner noted an impression of limitation on 
prolonged standing and walking due to the aggregated 
disabilities (chronic lumbar strain, bilateral patellofemoral 
syndrome, bilateral metatarsalgia and pes planus, and status 
post amputation in the right foot).  

The VA X-ray studies of the knees in February 2002 showed no 
sign of acute fracture, dislocation, suprapatellar joint 
effusion or discrete bony abnormality.  There is no mention 
of arthritis.   The radiologist's impression was unremarkable 
examination, bilaterally.  
 
The veteran testified at a hearing before the Board in April 
2004 that he could not kneel, squat or crawl.  Limitation of 
motion was minimal, but he had to avoid sudden shifts of 
weight.  

The veteran had a VA examination in May 2005 and complained 
of bilateral knee pain aggravated by prolonged standing and 
by climbing stairs. The veteran took three months of annual 
medical leave due to his combined musculoskeletal pain, bone, 
joint, spine and foot conditions; he did not need a 
physician's certificate to qualify for such leave.  

On examination, the veteran was able to walk into the 
examining room without assistance.  He declined to perform a 
squat movement, but was able to get onto the examining table 
without difficulty.  There was no localized tenderness or 
spasm and no joint line tenderness effusion of either knee.  
There was no medial or lateral instability or 
anterior/posterior drawer sign, and McMurry and Lachmann 
tests were negative, bilaterally.  

Both knees had crepitus on range of motion but neither knee 
had pain on range of motion.  The left knee range of motion 
was 0 degrees to 135 degrees; the right knee range of motion 
was not recorded.  Neither knee had loss of motion on 
repetitive motion.  The X-ray studies of the knees showed 
mild right medial compartment joint space narrowing; lateral 
compartments and patellofemoral compartments were normal 
bilaterally with small bilateral suprapatellar effusions.  

The examiner diagnosed bilateral chondromalacia.  The 
examiner stated that the veteran had limitation in prolonged 
standing and climbing stairs due to knee pain but there was 
no evidence of additional limitation of function due to pain, 
further loss of motion, incoordination, weakness, flare-up, 
or lack or endurance after repetitive motion.  

A March 2006 note from Dr. RS records complaint of knee pain.  
On examination there was full range of motion of the knees 
and 5/5 strength on knee extension.  The report is silent 
regarding any instability.  

The veteran had a VA examination of the spine in January 
2008, in the course of which the examiner observed that the 
veteran had normal gait without assistive devices, was able 
to arise and stand normally, and could hop normally on either 
foot.  The veteran was able to squat normally and was able to 
heel-and-toe walk normally.  

On review of the evidence, the Board finds that the veteran's 
bilateral knee symptoms do not meet the criteria for a rating 
higher than the current 10 percent under DC 5260 (limitation 
of flexion) or DC 5261 (limitation of extension).  The 
veteran has had full range of motion during every 
examination, and has had no clinical indication of 
instability.  The veteran complains of subjective pain, which 
is adequately compensated by the current 10 percent rating.  

The Board particularly notes that there is no evidence on 
examination of additional limitation of function due to the 
DeLuca factors (pain, weakness, fatigability, incoordination, 
or loss of function on repetitive motion) to warrant 
compensation at the 20 percent level or higher.  

Finally, on this record, there is no evidence of instability 
to warrant separate rating under DC 5257.

Based on the evidence, the Board finds that the veteran's 
service-connected bilateral knee disability does not 
currently warrant a rating higher than 10 percent during the 
period under appeal.  "Staged ratings" are accordingly not 
warranted.  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, the evidence in this 
case preponderates against the claim and that doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49, 55.  


Evaluation of Candida osteomyelitis

The RO has rated this disability under the criteria of DC 
5171 (amputation of great toe).  Under this DC, a rating of 
30 percent is assigned for amputation with removal of the 
metatarsal head.  A rating of 10 percent is assigned for 
amputation without removal of the metatarsal head.

Accordingly, the current 30 percent rating is the maximum 
rating assignable under this DC.  

The Board notes at this point that the veteran is separately 
service-connected and separately compensated for bilateral 
pes planus with defects of the right foot and osteoarthritis 
of the metatarsal phalangeal joints.  Accordingly, symptoms 
relating to that separately rated disability will not be 
considered.  Esteban, 6 Vet. App. 259, 261.  

The disability can warrant a 40 percent rating under DC 5166 
(amputation of the forefoot) if amputation was proximal to 
the metatarsal bones and resulted in more than one-half 
metatarsal loss.  

Also, a 40 percent rating may be assigned under DC 5167 (loss 
of use of the foot) if evidence shows that the veteran's 
disorder more closely approximates functional loss of use of 
the foot.  

A rating of 40 percent is the maximum permissible under the 
"amputation rule."  See 38 C.F.R. § 4.68.  

A September 2001 letter by Dr. SNW, a private podiatrist, 
states that he had been treating the veteran since March 1996 
for chronic pain and degenerative arthritis of the right foot 
associated with severe foot infection that developed 
following bunion surgery in service.  The veteran 
subsequently developed osteomyelitis which required 
amputation of the first ray (great toe and partial first 
metatarsal).  

The veteran's chief current complaint was chronic swelling, 
stiffness and pain in the right foot, moderate-to-severe at 
times and exacerbated by walking.  Pedal examination showed 
marked limitation and pain in the second metatarsal. 

The veteran had a VA-contracted examination in February 2002 
in which he complained of gait imbalance despite wearing 
orthotic shoes.  On examination the veteran walked with 
antalgic gait without assistance.  As noted above, the 
examiner noted an impression of limitation on prolonged 
standing and walking due to the aggregated disabilities 
(chronic lumbar strain, bilateral patellofemoral syndrome, 
bilateral metatarsalgia and pes planus, and status post 
amputation in the right foot).  

The VA X-ray study of the right foot in February 2002 failed 
to demonstrate evidence of acute fracture or dislocation.  
There was no radiographic evidence of osteomyelitis, but 
there was soft tissue swelling adjacent to the second digit.  

An October 2002 letter from Dr. SNW states that the veteran's 
pain had localized to the second metatarsal phalangeal joint, 
which had become severely arthritic secondary to altered 
weight bearing.  

Dr. SNW enclosed a drawing depicting the extent of the 
amputation in service (entire great toe and first 
metatarsal).  Dr. SNW proposed additional surgery to remove 
the arthritic joint from the second toe and then to attach 
the second and third toes together for stability.  

The veteran testified at a hearing before the Board in April 
2004 that the second toe was fused into immobility and had 
developed arthritis.  The fused toe would become swollen and 
also hurt constantly.  Because of the right foot problem the 
veteran could no longer squat, stand on tip-toe, jump, drive, 
or play basketball.  The problem had spread progressively 
from the second toe to the other toes, and the veteran 
expected to lose functional use of the foot in time.  

The VA X-ray studies of the right foot in November 2004, when 
compared to the previous studies in February 2002, showed 
residual calcification in the soft tissues consistent with 
heterotopic ossification.  There was relative deformity at 
the base of the proximal phalanx of the second toe in which 
there was reactive sclerosis.  

These findings were consistent with a prior surgical 
procedure with suggestive evidence of chronic inflammatory 
change.  There was also evidence of fusion of the PIP joint 
of the second toe.  The bone and joint structures of the 
right foot were otherwise unremarkable. 

The veteran had a VA examination in May 2005 in which he 
complained of pain in both feet aggravated by prolonged 
standing and walking.  He wore prescribed orthotics and a 
special shoe provided by VA.  

The veteran took three months of annual medical leave due to 
his combined musculoskeletal pain, bone, joint, spine and 
foot conditions; he did not need a physician's certificate to 
qualify for such leave.  

On examination, the veteran was observed to walk with a shoe 
filler placed in the right shoe to compensate for the 
amputated great toe.  There was no uneven wear of the shoe.  
The veteran could walk without assistive devices but favored 
the right extremity.  

The amputation stump (amputation of the right great toe at 
the proximal metatarsal level) was well-healed.  There was 
callosity on the plantar aspect of the metatarsal heads, 
second through fifth, and there was tenderness on the 
metatarsal head and toes.  The X-ray studies showed erosion 
of the medial aspect of the right first proximal phalanx; 
bone mineral density and soft tissues were normal.  The 
examiner diagnosed amputation of right great toe and 
arthroplasty and syndectomy of the right second and third 
toes with degenerative arthritis.  

The examiner noted that the veteran had limitation on 
prolonged standing and walking due to chronic bilateral foot 
pain but there was no evidence of additional limitation of 
function due to pain, further loss of motion, incoordination, 
weakness, flare-up, or lack or endurance after repetitive 
motion.  

The examiner noted again that the veteran's orthotic shoe did 
not demonstrate uneven wear and the veteran did not require 
assistive devices to ambulate.   

A January 2006 letter by Dr. SNW states that the veteran 
reported that his job at the post office required him to 
stand 8-10 hours per day on a concrete floor and to push 
heavy containers, causing severe pain.  

Dr. SNW stated an opinion that the veteran was unable to 
perform his occupation secondary to his foot deformities and 
progressive dysfunction of the knees, hips and back, and 
would be permanently disabled if he was unable to find a 
sedentary occupation.  

On review of the evidence, the Board finds that the veteran's 
disability does not meet the criteria for a rating higher 
than 30 percent.  

As noted, the 30 percent evaluation is the maximum available 
under DC 5171 (amputation of great toe).  

Because the evidence does not show that the amputation 
resulted in more than one-half metatarsal loss, evaluation 
under DC 5166 (amputation of the forefoot) is not 
appropriate.  Similarly, because the evidence does not show 
loss of function of the foot, evaluation under DC 5167 (loss 
of use of the foot) is not appropriate.  

"Staged ratings" are not warranted because the schedular 
criteria for higher rating were not met at any time during 
the period under appellate review.  

The above determinations are based on applicable provisions 
of VA's rating schedule.  Additionally, the  Board finds that 
there is no showing that the veteran's service-connected 
lumbosacral strain reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the February 2008 SSOC).  

In this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
There also is no objective evidence that the disability 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Based on the evidence, the Board finds that the service-
connected right foot disability does not warrant a rating in 
excess of  30 percent during the period under appeal.  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, the evidence in this 
case preponderates against the claim and that doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert, 1 Vet. App. 49, 55.  


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected chronic lumbar strain is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected right patellofemoral syndrome is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected left patellofemoral syndrome is denied.  

An evaluation in excess of 30 percent for the service-
connected history of Candida osteomyelitis, status post right 
great toe amputation is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


